                                             Michael C. Geraghty, ABA#7811097
                                             Email: Geraghty@oles.com
                                             William G. Cason, ABA#2009083
                                             Email: Cason@oles.com

                                             Attorneys for Alaska Railroad Corporation

                                                                         IN THE UNITED STATES DISTRICT COURT

                                                                            FOR THE DISTRICT OF ALASKA


                                             ALASKA RAILROAD CORPORATION,

                                                                               Plaintiff,

                                                     v.

                                             FLYING CROWN SUBDIVISION
                                             ADDITION NO. 1 AND ADDITION NO.
                                             2 PROPERTY OWNERS ASSOCIATION,
                                             A NON-PROFIT; and also all other
                                             Persons or Parties Unknown Claiming a
                                             Right, Title, Estate, Lien, or Interest in the
                                             Real Estate Described in the Complaint in
                                             this Action,

                                                                            Defendant.                Case No. 3:20-cv-00232-JMK


                                                                       MOTION FOR SUMMARY JUDGMENT
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                                    Plaintiff Alaska Railroad Corporation, by and through its undersigned counsel and
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             pursuant to Fed. R. Civ. P. 56, respectfully moves the Court for an Order granting summary

                                             judgment on the issue of its exclusive-use interest in the Railroad Right-of-Way conveyed
 Tel: (907) 258-0106




                                             by Federal Patent 50-2006-0363.

                                                    This Motion is supported by the attached Memorandum of Law and exhibits thereto.



                                              MOTION FOR SUMMARY JUDGMENT - Page 1 of 2
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 1 of 24
                                                                                                  OLES MORRISON RINKER & BAKER LLP
                                                                                                  Attorneys for Plaintiff


                                              Dated: November 20, 2020                     By: s/ Michael C. Geraghty
                                                                                               Michael C. Geraghty, ABA#7811097
                                                                                               William G. Cason, ABA#2009083

                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on November 20, 2020, a copy of the
                                             foregoing document was served electronically on the following
                                             party(ies):

                                             Donald W. McClintock, III
                                             Eva Rivka Gardner
                                             Thomas E. Meacham
                                             Attorneys for Flying Crown Subdivision

                                             OLES MORRISON RINKER & BAKER LLP

                                             s/ Michael C. Geraghty




                                             4831-2495-2502, v. 11
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985
 Tel: (907) 258-0106




                                              MOTION FOR SUMMARY JUDGMENT - Page 2 of 2
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 2 of 24
                                             Michael C. Geraghty, ABA#7811097
                                             Email: Geraghty@oles.com
                                             William G. Cason, ABA#2009083
                                             Email: Cason@oles.com

                                             Attorneys for Alaska Railroad Corporation

                                                                         IN THE UNITED STATES DISTRICT COURT

                                                                            FOR THE DISTRICT OF ALASKA


                                             ALASKA RAILROAD CORPORATION,

                                                                               Plaintiff,

                                                     v.

                                             FLYING CROWN SUBDIVISION
                                             ADDITION NO. 1 AND ADDITION NO.
                                             2 PROPERTY OWNERS ASSOCIATION,
                                             A NON-PROFIT; and also all other
                                             Persons or Parties Unknown Claiming a
                                             Right, Title, Estate, Lien, or Interest in the
                                             Real Estate Described in the Complaint in
                                             this Action,

                                                                            Defendant.                Case No. 3:20-cv-00232-JMK


                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                                     IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                                              I.      INTRODUCTION
       Anchorage, Alaska 99503-3985




                                                    In 1982, Congress passed the Alaska Railroad Transfer Act (“ARTA”), requiring the

                                             federal government to transfer the Alaska Railroad from federal to state ownership. This
 Tel: (907) 258-0106




                                             transfer included the government’s entire interest in the Alaska Railroad’s right-of-way

                                             (“ROW”), a 200-foot wide strip of land running coextensively with the Railroad’s track and


                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 1 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 3 of 24
                                             comprising roughly 12,000 acres in total. At the time ARTA was passed, the federally-

                                             owned Alaska Railroad had been in continuous operation since approximately 1918, and the

                                             federal government had held and exercised the right to exclusive use and possession of the

                                             Railroad’s ROW since then.

                                                       Following ARTA’s passage, the federal government’s interest in the ROW was

                                             transferred to the state of Alaska. Today, the Alaska Railroad Corporation (“ARRC”) holds

                                             the same right to exclusive use and possession of the ROW that was held by the federal

                                             government at the time of transfer. Defendant Flying Crown Homeowner’s Association

                                             (“FCHA”) has disputed this – formally challenging the scope of ARRC’s interest in its ROW

                                             and claiming it constitutes a cloud on their title. This action is therefore brought to quiet title

                                             to the ROW and to affirm ARRC’s interest in the land.

                                                                               II.     FACTUAL BACKGROUND

                                                       A.       Creation of the Alaska Railroad and Reservation of the ROW.

                                                       The Alaska Railroad is the only railroad ever constructed, owned and operated by

                                             the United States federal government. Accordingly, the history of its establishment,
OLES MORRISON RINKER & BAKER LLP




                                             operation and eventual transfer to the state of Alaska is unique. During the early 1900s,
                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             several privately-owned railroads were built and operated in the Territory of Alaska. Each

                                             of these railroads ultimately failed or faced dire financial circumstances. 1
 Tel: (907) 258-0106




                                             1
                                               The Alaska Railroad: Probing the Interior, by Charles Michael Brown (ed. Michael S.
                                             Kennedy), October 1975 (“Brown”), at 27-28. If the Court or Defendants have difficulty
                                             locating this or any other materials referenced herein, Plaintiff will gladly provide copies
                                             on request.
                                                 MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 2 of 22
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 4 of 24
                                                       Having seen the difficulties faced by private entities constructing and operating

                                             railroads in Alaska and recognizing the importance of rail service to the development of the

                                             Territory, Congress took a different approach. It passed legislation – the Alaska Railroad

                                             Act of 1914 – authorizing the creation of a federally-owned and operated railroad in Alaska. 2

                                                       The 1914 Act authorized and directed the President to take a broad range of actions

                                             to locate, construct and operate a railroad on a route of up to 1,000 miles in the Territory of

                                             Alaska.

                                                       For instance, the 1914 Act authorized the federal government to purchase or

                                             otherwise acquire real and personal property, including through eminent domain, and “to

                                             acquire rights of way, terminal grounds, and all other rights” necessary for creation of the

                                             Railroad. 3 The Act also required the federal government to reserve a ROW for the Railroad

                                             in any land patents issued in the territory of Alaska. Specifically, it required that:

                                                         [I]n all patents for lands hereafter taken up, entered or located in the
                                                         Territory of Alaska there shall be expressed that there is reserved to the
                                                         United States a right of way for the construction of railroads, telegraph and
                                                         telephone lines to the extent of one hundred feet on either side of the center
                                                         line of any such road. 4
                                                       The federal government wasted no time in complying with Congress’s directives.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             Pursuant to the 1914 Act, rights-of-way were established between the seaport of Seward and
       Anchorage, Alaska 99503-3985
 Tel: (907) 258-0106




                                             2
                                              Act of March 12, 1914, 43 U.S.C. 975 et seq.; 38 Stat. 305 (“1914 Act”), repealed by
                                             ARTA, Pub.L. 97-468, Title VI, §615(a)(1).
                                             3
                                                 1914 Act, Section 1.
                                             4
                                                 1914 Act, Section 1 (emphasis added).

                                                 MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 3 of 22
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 5 of 24
                                             the interior mining community of Fairbanks. Preliminary construction began on the railroad

                                             in 1915. 5 The Alaska Railroad’s “golden spike” was driven by President Harding in Nenana

                                             in July 1923. 6

                                                       The original ROW of the federal Alaska Railroad included the portion crossing what

                                             is now the Flying Crown Subdivision. For several decades after its construction – from

                                             approximately 1918 to ARTA’s passage in 1982 – the federal government operated the

                                             Alaska Railroad, including along this section of the ROW. That use has continued,

                                             uninterrupted, since the transfer of the Alaska Railroad and its ROW to state ownership.

                                                       B.       The Federal Government Reserved its ROW in the Sperstad Patent,
                                                                Pursuant to the 1914 Act

                                                       The United States issued Federal Land Patent #1128320 on February 15, 1950, to

                                             FCHA’s predecessor in interest, Thomas Sperstad. 7 Patent #1128320 conveyed a tract of

                                             land out of federal ownership but did not impact the continued operation of the Railroad

                                             across that land in any way. The Patent issued to Mr. Sperstad reserved the government’s

                                             right to continue using its ROW, specifically reserving a right-of-way for “railroads,

                                             telegraph and telephone lines in accordance with the [1914 Act].” Ex. A, p. 1. The Patent
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             also reserved rights-of-way for “roads, roadways, highways, tramways, trails, bridges, and
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             appurtenant structures constructed or to be constructed by or under authority of the United

                                             States or of any State created out of the Territory of Alaska[.]” Id.
 Tel: (907) 258-0106




                                             5
                                                 Brown, pp. 35-41.
                                             6
                                                 Brown, p. 49.
                                             7
                                                 A copy of Patent #1128320 is attached hereto as Exhibit A.

                                                 MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 4 of 22
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 6 of 24
                                                       Thus, the newly issued Patent allowed the Railroad to continue operating as it had

                                             already been doing for decades, by unambiguously reserving the ROW in question.

                                                       C.       The Federal Government Transferred its Entire Interest in the Alaska
                                                                Railroad’s ROW to State Ownership

                                                       In 1982, Senator Ted Stevens, along with co-sponsor Senator Frank Murkowski,

                                             introduced legislation into Congress authorizing the transfer of the Alaska Railroad,

                                             including all of its real and personal property, to the state of Alaska. As the legislation

                                             worked its way through Congress, one of the most thoroughly discussed issues was the

                                             appropriate level of title that would pass to Alaska in lands owned by the Railroad, including

                                             its ROW.

                                                       Congressional committees determined that most of the federally-owned Alaska

                                             Railroad, including its ROW, was held in fee simple title by the United States. Thus, the

                                             original intent of Congress in passing ARTA was that most federal Alaska Railroad land

                                             would be transferred to the State in fee simple. As the Senate Committee on Commerce,

                                             Science and Transportation stated following hearings on the bill:

                                                        [ARTA] would convey to the State a fee interest in the 200-foot strip
                                                        comprising the railroad track right-of-way, amounting to roughly 12,000
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                                        acres. This fee estate is recognized by the Committee to be the current
       Anchorage, Alaska 99503-3985




                                                        interest of the Alaska Railroad derived from common practice and
                                                        authorized under section 1 of the March 12, 1914 Alaska Railroad Act. 8
 Tel: (907) 258-0106




                                                                                                                                                   th
                                             8
                                              See Report No. 97-479, Senate Committee on Commerce, Science and Transportation, 97
                                             Congress, 2d Session June 22, 1982 (“Report No. 97-479”) at 8; see also Report No. 97-
                                             479, pp. 1-14 (ARTA “provides for the conveyance of the track right-of-way in fee” and
                                             “[t]he track right-of-way is to be transferred in fee simple.”) Notably, the 12,000-acre
                                             estimate for the area of the ROW to be transferred in fee simple contained in Report No. 97-
                                                 MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 5 of 22
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 7 of 24
                                                      Therefore, the Committee recognized that the 1914 Act, and the subsequent operation

                                             and use of the ROW by the Alaska Railroad, resulted in the federal government owning fee

                                             simple title in the ROW. The Committee went on to explain the reason for conveying the

                                             ROW in fee: “The reported bill . . . ensures conveyance of the track right-of-way in fee so

                                             that the State can continue to operate the railroad.” 9

                                                        As the proposed ARTA progressed through Congress, however, it was

                                             acknowledged that some Alaska Railroad lands could be subject to third-party claims. 10

                                             Congress recognized that the proposed transfer legislation must set forth a process for

                                             resolving third-party claims – and that it was critical for the United States to provide the

                                             State of Alaska with exclusive control of the ROW when it did so. 11 As Senator Ted Stevens

                                             explained in describing ARTA’s third-party claims adjudication process, just a few weeks

                                             before ARTA passed Congress:

                                                        On the date of the transfer, the State would be granted fee title to lands not
                                                        subject to such claims of valid existing rights pending expedited
                                                        adjudication, and, with respect to lands so subject, an operating license to
                                                        ensure that operations of the railroad are not affected in any way by the new
                                                        process. 12
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             479 nearly equals the approximate extent of the entire Alaska Railroad ROW transferred to
                                             ARRC in 1985.
                                             9
                                                 Report No. 97-479, p.8 (emphasis added).
 Tel: (907) 258-0106




                                             10
                                                 See Report No. 97-479, p. 7.
                                             11
                                               See Congressional Record-Senate, Dec. 21, 1982, at S 15956 (remarks of Senator Ted
                                             Stevens).
                                             12
                                                  Congressional Record-Senate, Dec. 21, 1982, at S 15956.

                                                 MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 6 of 22
                                                 Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                    Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 8 of 24
                                                    Senator Stevens emphasized that ARTA’s claims adjudication process would not

                                             interfere with the State-owned railroad receiving exclusive rights in the ROW:

                                                         The concept of an exclusive use easement also is introduced in the
                                                         substitute. This defined interest represents the minimal interest the State is
                                                         to receive in the Alaska Railroad right-of-way following completion of the
                                                         expedited adjudication process. . . It is also the interest the State will receive
                                                         through the Denali National Park and Preserve. In other areas, where the
                                                         right-of-way crosses land owned in fee by the Federal Government, the full
                                                         fee title to the right-of-way will be transferred to the State. . . Essentially,
                                                         [the exclusive use easement] is defined to ensure that the State-owned
                                                         railroad will receive exclusive and complete control over land traversed by
                                                         the right-of-way. 13

                                                     The plain language of ARTA itself confirms that ARRC was to receive exclusive

                                             control of the entire ROW: “Congress finds that exclusive control over the right-of-way by

                                             the Alaska Railroad has been and continues to be necessary to afford sufficient protection

                                             for safe and economic operation of the railroad.” 14 ARTA instructed that “all rail properties

                                             of the Alaska Railroad” were to be transferred to state ownership, and where the ROW

                                             crossed lands that had been transferred from federal ownership prior to ARTA’s passage,

                                             the federal government would transfer “not less than an exclusive-use easement” to the

                                             state. 15
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                                    An exclusive use easement is defined within ARTA as including:
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             13
                                                Congressional Record-Senate, Dec. 21, 1982, at S 15956 (emphasis added). See also
                                             Report No. 97-479, p. 9 (in adjudicating third party claims, the Secretary of the Interior “is
                                             directed to consider the findings and policies of this legislation, including the importance of
 Tel: (907) 258-0106




                                             transferring the right-of-way in fee to the continued operation of the railroad. . . [T]his
                                             determination is critical to the future of the railroad and must be made expeditiously.”)
                                             14
                                                45 U.S.C. § 1205(b)(4)(A)(ii) (emphasis added).
                                             15
                                                45 U.S.C. § 1203(a); 45 U.S.C. § 1205(b)(4)(B) (emphasis added).

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 7 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 9 of 24
                                                              (A) The exclusive right to use, possess, and enjoy the surface
                                                       estate of the land subject to [the] easement for transportation,
                                                       communication, and transmission purposes and for support functions
                                                       associated with such purposes;
                                                              (B) The right to use so much of the subsurface estate of the lands
                                                       subject to [the] easement as is necessary for the transportation,
                                                       communication, and transmission purposes and associated support
                                                       functions for which the surface of such lands is used;
                                                              (C) Subjacent and lateral support of the lands subject to the
                                                       easement; and
                                                              (D) The right (in the easement holder’s discretion) to fence all or
                                                       part of the lands subject to [the] easement and to affix track, fixtures, and
                                                       structures to such lands and to exclude other persons from all or part of such
                                                       lands. 16

                                                      As required by ARTA, the federal government transferred its full interest in the ROW

                                             to the state of Alaska. The portion of the ROW crossing through the Flying Crown

                                             Subdivision (and disputed by FCHA here) was fully transferred (following an interim

                                             conveyance) to state ownership in Patent No. 50-2006-0363, attached hereto as Exhibit B.

                                             That Patent states plainly: “Pursuant to [ARTA], the right, title, and interest granted by the

                                             United States in the above-described real property that is located within the right-of-way of

                                             the Alaska Railroad shall be not less than an exclusive-use easement.” Exhibit B, p. 2.

                                                      D.     FCHA Challenges ARRC’s Interest in the ROW
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                                      On October 23, 2019, ARRC received a letter from FCHA claiming that the federal
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             transfer of the Alaska Railroad’s ROW had “attempted to award property rights no longer

                                             owned by the federal government.” Specifically, FCHA objected to the transfer of an
 Tel: (907) 258-0106




                                             exclusive interest in the ROW to ARRC.


                                             16
                                                  45 U.S.C. § 1202(6).

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 8 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 10 of 24
                                                    FCHA’s letter demanded that “ARRC immediately proclaim, by means of a legally

                                             recordable document, that it relinquishes any and all claim to ‘exclusive use’ of the right-of-

                                             way[.]” This demand, that ARRC relinquish the right to control its ROW, as guaranteed by

                                             ARTA, is the impetus for the present action. As discussed at greater length below, this is a

                                             critical safety and operational issue. Given the inherently dangerous nature of railroad

                                             operations – especially through residential areas – ARRC cannot operate safely or efficiently

                                             without retaining authority over its ROW.

                                                                             III.     STATEMENT OF ISSUES

                                             1. Did the federal government hold and reserve rights equivalent to at least an “exclusive

                                                use easement” in the Alaska Railroad’s ROW when it issued the Sperstad Patent?

                                                (Answer: Yes, it did).

                                             2. Did the federal government transfer at least an “exclusive use easement” in the ROW

                                                when it transferred the Alaska Railroad to state ownership? (Answer: Yes, it did).

                                                                                IV.     LEGAL ARGUMENT

                                                    A.       Summary Judgment Standard

                                                    Summary judgment is appropriate when “there is no genuine issue as to any material
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

                                             P. 56. “[A] party seeking summary judgment always bears the initial responsibility of

                                             informing the district court of the basis for its motion” and of identifying those portions of
 Tel: (907) 258-0106




                                             the record which demonstrate the “absence of a genuine issue of material fact.” Celotex

                                             Corp. v. Catrett, 477 U.S. 317, 323 (1986). The non-moving party can only overcome such

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 9 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 11 of 24
                                             a showing by adducing competent, admissible facts that could support a verdict by the

                                             factfinder in the non-moving party’s favor on each and every element of its claim. Fed. R.

                                             Civ. P. 56(e); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). If the non-

                                             moving party fails to adduce evidence supporting an essential element of its claim, then

                                             evidence on the other elements becomes immaterial, and summary judgment should be

                                             granted in favor of the moving party. Celotex Corp., 477 U.S. at 323.

                                                      In this case, there are no disputed issues of material fact. Rather, the dispute between

                                             the parties turns on two legal issues: (1) the nature of the interest reserved by the federal

                                             government in the ROW when it issued the Sperstad Patent; and (2) the nature of the interest

                                             that was to be conveyed to ARRC in the ROW under ARTA. As such, this case should be

                                             resolved on summary judgment.

                                                      B.      The federal government reserved a railroad right-of-way that entitled it
                                                              to exclusive use and possession of the ROW when it issued the Sperstad
                                                              Patent in 1950.

                                                      The Sperstad Patent conveyed 120 acres of land to FCHA’s predecessor in interest

                                             but reserved to the United States its ROW for “railroads, telegraph and telephone lines in

                                             accordance with the Act of March 12, 1914.” 17 Both when the Sperstad Patent was granted
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             in 1950, and when Congress passed the 1914 Act, railroad rights-of-way were a well-defined
       Anchorage, Alaska 99503-3985




                                             legal concept that necessarily included rights to exclusive possession and control of all areas
 Tel: (907) 258-0106




                                             17
                                                  Exhibit A, p. 1.

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 10 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 12 of 24
                                             within the ROW. 18 Nothing in the 1914 Act or the Sperstad Patent limited this definition in

                                             any way. It is therefore clear that the railroad ROW reserved in the Sperstad Patent included

                                             broad rights to exclusive use and control, which were held – and exercised – by the federal

                                             government prior to the Railroad’s transfer.

                                                             1.      The right-of-way reserved by the federal government included the
                                                                     maximum interest that a railroad right-of-way could reasonably
                                                                     entail

                                                    The 1914 Act required that, in all land patents granted in the Territory of Alaska,

                                             there would be “reserved to the United States a right of way for the construction of railroads

                                             . . . to the extent of one hundred feet on either side of the center line of any such road.” 19

                                             The legal scope of the railroad ROW was not defined in the Act, but rather was a well-

                                             defined and understood term at the time the Act was passed. Absent any clear indications to

                                             the contrary, Congress is presumed to have adopted that settled understanding in the 1914

                                             Act. See Morissette v. United States, 342 U.S. 246, 263 (1952) (“[W]here Congress borrows

                                             terms of art in which are accumulated the legal tradition and meaning of centuries of practice,
OLES MORRISON RINKER & BAKER LLP




                                             18
                                                See e.g., G. Thompson, Commentaries on the Modern Law of Real Property (1965), § 381
                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020




                                             at 503, 512 (“a railroad right-of-way [generally] partakes more of the nature of an estate in
       Anchorage, Alaska 99503-3985




                                             fee than an easement. A railroad right-of-way includes the actual possession or the right to
                                             the actual possession of the entire surface for every proper use and purpose in construction
                                             and operation of the road.”) W. Union Tel. Co. v. Pennsylvania R. Co., 195 U.S. 540, 570
                                             (1904) (“A railroad’s right of way has, therefore, the substantiality of the fee, and it is private
 Tel: (907) 258-0106




                                             property. . . It cannot be invaded without guilt of trespass.”); N. Pac. Ry. Co. v. Townsend,
                                             190 U.S. 267, 272 (1903) (“The whole of the granted right of way must be presumed to be
                                             necessary for the purposes of the railroad.”)
                                             19
                                                Act of March 12, 1914, 43 U.S.C. 975 et seq.; 38 Stat. 305 (“1914 Act”), repealed by
                                             ARTA, Pub.L. 97-468, Title VI, §615(a)(1).

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 11 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 13 of 24
                                             it presumably knows and adopts the cluster of ideas that were attached to each borrowed

                                             word in the body of learning from which it was taken and the meaning its use will convey

                                             to the judicial mind unless otherwise instructed.”); Midlantic Nat. Bank v. New Jersey Dep’t

                                             of Envtl. Prot., 474 U.S. 494, 501 (1986) (“The normal rule of statutory construction is that

                                             if Congress intends for legislation to change the interpretation of a judicially created concept,

                                             it makes that intent specific.”)

                                                    Additionally, the property rights granted to FCHA’s predecessor in interest in the

                                             Sperstad Patent must be construed narrowly, because it was a grant of right from a sovereign

                                             grantor (the United States) to a private citizen (Thomas Sperstad). As stated by the Supreme

                                             Court, “any ambiguity in [such] a grant is to be resolved favorably to a sovereign grantor –

                                             nothing passes but what is conveyed in clear and explicit language.” Great N. R. Co. v.

                                             United States 315 U.S. 262, 272 (1942) (internal citation omitted).

                                                    Thus, in determining the scope of the ROW reserved by the federal government in

                                             the Sperstad Patent (which explicitly refers to and incorporates the 1914 Act) the court

                                             should: (1) look to the meaning of a railroad “right-of-way” as that term was understood at

                                             the time of the 1914 Act; and (2) resolve any ambiguities in favor of the United States as
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             sovereign grantor. Applied here, that approach inexorably leads to a finding that the federal

                                             government reserved a ROW equivalent to the type of “limited fee” described in N. Pac. Ry.

                                             Co. v. Townsend, 190 U.S. 267, 271 (1903) (finding that perpetual grant of a railroad right-
 Tel: (907) 258-0106




                                             of-way was “[i]n effect the grant . . . of a limited fee.”)



                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 12 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 14 of 24
                                                             2.      Railroad rights-of-way have long been understood to include rights
                                                                     to exclusive use and control

                                                    A “right-of-way” in the context of railroads is a legal term of art, with an elevated

                                             meaning from how the term is used in other contexts. See State v. Oregon Short Line R. Co.,

                                             617 F. Supp. 207, 210 (D. Idaho 1985) (“The term ‘right-of-way,’ in the context of railroad

                                             property interests, is a term of art signifying an interest in land which entitles the railroad to

                                             the exclusive use and occupancy in such land.”) (citing 65 Am.Jur.2d § 73 at p. 385 (1972));

                                             Joy v. City of St. Louis, 138 U.S. 1, 44 (1891) (“the term ‘right of way’ has a two-fold

                                             signification. It sometimes is used to describe a right belonging to a party, a right of passage

                                             over any tract; and it is also used to describe that strip of land which railroad companies take

                                             upon which to construct their road-bed.”). 20

                                                    The legal rights attaching to a railroad ROW mirror those of a fee owner, and include

                                             the right to uninterrupted and exclusive possession, use, and control of the surface of the

                                             land within the ROW. 21 Thus, as long as a railroad company occupies any portion of its
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             20
                                                See also Black’s Law Dictionary, 5th Edition 1979 (“The term ‘right of way’ sometimes
                                             is used to describe a right belonging to a party to pass over land of another [i.e. an easement],
                                             but it is also used to describe that strip of land upon which railroad companies construct their
 Tel: (907) 258-0106




                                             roadbed, and when so used, the term refers to the land itself, not the right of passage over
                                             it.”)
                                             21
                                                74 C.J.S. Railroads § 225 (2002) (emphasis added; footnotes omitted). See also 65
                                             Am.Jur.2d, Railroads, §104, at 403 (Railroad right-of-way easement is essentially different
                                             from any other in that it requires exclusive occupancy).
                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 13 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 15 of 24
                                             right-of-way, it has the exclusive use and right of control coextensive with the ROW’s

                                             boundaries. 22 More than a century of Supreme Court precedent affirms this rule.

                                                        For instance, in Western Union Telegraph Company v. Pennsylvania Railroad

                                             Company, the Supreme Court held that:

                                                        A railroad right-of-way is a very substantial thing. It is more than a mere
                                                        right of passage. [A right-of-way] is more than an easement. . . [I]f a
                                                        railroad’s right-of-way was an easement it was “one having the attributes of
                                                        the fee, perpetuity and exclusive use and possession. . . A railroad’s right of
                                                        way has, therefore, the substantiality of the fee, and it is private property,
                                                        even to the public, in all else but an interest and benefit in its uses. It cannot
                                                        be invaded without guilt of trespass. It cannot be appropriated in whole or
                                                        part except upon the payment of compensation.” 23

                                                        Although different courts have conceptualized railroad rights-of-way as either

                                             “easements” or “limited fees” – the rule that a railroad holds the right to exclusive use and

                                             possession of its ROW has remained unchanged. In New Mexico v. United States Trust Co.

                                             of New York, the Supreme Court emphasized that whether a railroad’s right-of-way was a

                                             fee interest or an easement was immaterial to the substantive rights attached to it, at least

                                             during the ROW’s period of active use: “if it may not be insisted that the fee [in the ROW]

                                             was granted, surely more than an ordinary easement was granted—one having the attributes
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             of the fee, perpetuity and exclusive use and possession; also the remedies of the fee.” 172
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             U.S. 171 (1898).
 Tel: (907) 258-0106




                                             22
                                                  Id.
                                             23
                                                  195 U.S. 540, 570 (1904) (emphasis added).

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 14 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 16 of 24
                                                    Although historic case law has more probative value to understanding the nature of

                                             the ROW reserved in the Sperstad Patent (pursuant to the 1914 Act), the rule that railroads

                                             hold exclusive control over their ROW has remained true throughout the modern era. For

                                             instance, in discussing the so-called “incidental use doctrine,” in 2018, the Ninth Circuit

                                             held that “[i]t is beyond dispute that a railroad right of way confers more than a right to

                                             simply run trains over the land,” in part because “a railroad company has the exclusive

                                             control of all the land within the lines of its roadway.” Barahona v. Union Pac. R.R. Co.,

                                             881 F.3d 1122, 1134 (9th Cir. 2018) (holding, inter alia, that Congress’ grant of a limited

                                             fee in the ROW allowed railroad to enter subsurface leases not strictly tied to a “railroad

                                             purpose.”)

                                                             3.      Brandt Trust provides no basis for overturning the settled
                                                                     expectations of the parties regarding ARRC’s right-of-way

                                                    In 2014, the Supreme Court ruled in Marvin M. Brandt Revocable Tr. v. United States

                                             that a railroad ROW, which had been formally abandoned in the 1990s, terminated and did

                                             not revert to the federal government. 572 U.S. 93 (2014). In that opinion, the Court

                                             distinguished between various Congressional acts (though not the 1914 Act) which had
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             granted rights-of-way to private railroad companies; finding that earlier acts (pre-1871) had
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             granted a fee interest in railroad rights-of-way, and later acts (from 1875 on) granted an

                                             easement. Id. at 102. The holding in Brandt turned on the Court’s finding that an easement
 Tel: (907) 258-0106




                                             merges into the underlying fee upon abandonment, whereas a fee interest may not. Id. at

                                             106. Nowhere in Brandt did the Court make any findings about the rights associated with an



                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 15 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 17 of 24
                                             active and current ROW, such as that held by ARRC, and nowhere did the Court discuss a

                                             ROW reserved by the federal government, as was done in the Sperstad Patent.

                                                    Rather, the discussion in Brandt Trust makes clear that the historic policy shift from

                                             fee interests to easements was tied to “public resentment” against private railroads, and the

                                             government “granting subsidies in public lands to [privately owned] railroads and other

                                             corporations” in the 1870s. Id. at 97. As such it has little, if any, bearing on what Congress

                                             intended when providing for construction of the publicly owned Alaska Railroad in the 1914

                                             Act.

                                                       Nevertheless, FCHA has made clear in its pre-suit communications that it views

                                             Brandt Trust as presenting an opportunity to dramatically reshape the underlying property

                                             interests in ARRC’s right-of-way. This view is mistaken, and seriously misreads Brandt

                                             Trust. Even if Brandt Trust provided insight into the type of interest reserved pursuant to the

                                             1914 Act (it does not), Brandt Trust did not undercut the rule that even right-of-way

                                             easements – while in use – allow railroads to exercise the same exclusive control as fee

                                             interests. This has been settled law since the Supreme Court’s aforementioned 1904 ruling

                                             in Western Union: “if a railroad’s right-of-way [is] an easement it [is] ‘one having the
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             attributes of the fee, perpetuity and exclusive use and possession.’” 195 U.S. 540, 570

                                             (1904).
 Tel: (907) 258-0106




                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 16 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 18 of 24
                                                    C.       The federal government transferred exclusive control over the right-of-
                                                             way to the state of Alaska in ARTA

                                                    The plain language of ARTA could not be clearer: Congress intended to, and did,

                                             transfer exclusive control of the entire Alaska Railroad ROW to ARRC. The statute itself

                                             contains an explicit Congressional finding that “exclusive control over the right-of-way by

                                             the Alaska Railroad has been and continues to be necessary to afford sufficient protection

                                             for safe and economic operation of the railroad,” and contained clear instructions for the

                                             Secretary of Transportation to convey all rail properties of the Alaska Railroad to state

                                             ownership – including any interest held by the federal government in the Alaska Railroad’s

                                             ROW. 24

                                                    The Interior Board of Land Appeals, when considering a similar issue, held that

                                             ARTA required the federal government to convey “all Federal interest to the lands within

                                             the Alaska Railroad right-of-way, but at a minimum an exclusive use easement” to the state.

                                             Appeal of Peter Slaiby & Rejani Slaiby, 186 IBLA 143, 147, 2015 WL 7628320 (2015)

                                             (affirming BLM decision to convey exclusive use easement to ARRC across private lands).

                                             As such, if the Court finds that the federal government’s previous use of the ROW and its
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             reservation in the Sperstad Patent entitled it to exercise exclusive control over the ROW
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             prior to ARTA, it should also find that ARRC holds such right to the ROW today.
 Tel: (907) 258-0106




                                             24
                                                45 U.S.C. § 1203(a) (instructing the Secretary to convey all rail properties to the state);
                                             45 U.S.C. § 1202(10) (defining “rail properties of the Alaska Railroad” as including all
                                             interest held or reserved in real property); 45 U.S.C. § 1205(b)(4)(A)(ii) (requiring not less
                                             than an exclusive use easement to be transferred in portions of the ROW which overlap land
                                             conveyed out of federal ownership prior to ARTA’s passage.)

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 17 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 19 of 24
                                                             1.      The plain text of ARTA demonstrates that not less than an
                                                                     “exclusive use easement” was transferred

                                                      Congress’ statement of intent that ARTA must provide “exclusive control over the

                                             right-of-way” applied fully to portions of the ROW that overlapped lands which had been

                                             previously conveyed from Federal ownership. Specifically, 45 U.S.C §1205(b)(4)(B) states

                                             that where lands have been “conveyed from federal ownership prior to January 14, 1983”

                                             (or are otherwise subject to claims of valid existing rights by a party other than a Village

                                             Corporation), “the conveyance to the State of the Federal interest in such properties. . . shall

                                             grant not less than an exclusive-use easement in such properties.” 25

                                                      In this case, the lands conveyed in the Sperstad Patent (and now owned by FCHA) fit

                                             the definition of lands “conveyed from Federal ownership prior to January 14, 1983.” As

                                             such, under ARTA, the state received “not less than an exclusive-use easement” in the

                                             railroad ROW over those lands.

                                                      An “exclusive use easement” is a defined term in ARTA, and mirrors the rights

                                             commonly understood to attach to a railroad ROW generally. Under ARTA, an exclusive

                                             use easement includes “the exclusive right to use, possess, and enjoy the surface estate of
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             the land . . . [and] [t]he right (in the easement holder’s discretion) to fence all or part of the
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             lands subject to [the] easement and to affix track, fixtures, and structures to such lands and

                                             to exclude other persons from all or part of such lands.” 26
 Tel: (907) 258-0106




                                             25
                                                  45 U.S.C. §1205(b)(4)(B) (emphasis added).
                                             26
                                                  45 U.S.C. § 1202(6).

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 18 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 20 of 24
                                                    Thus, in the portion of its ROW that crosses land owned by FCHA, ARRC holds the

                                             exclusive right to use, possess, and enjoy the surface estate of the land – including the right

                                             to fence the ROW, and exclude any others from trespass onto the right-of-way. 27 Looking

                                             to the 1914 Act, the federal government’s historical use of the ROW before and after 1950,

                                             and the nature of the right-of-way reserved by the federal government in the Sperstad Patent,

                                             conveyance of an “exclusive use easement” under ARTA did not grant the state any greater

                                             right in the ROW than the federal government had previously held.

                                                    Rather, an exclusive use easement describes exactly the type of interest the federal

                                             government possessed. Looking again to Western Union, the federal government reserved

                                             for itself, at minimum “an easement. . . having the attributes of the fee, perpetuity and

                                             exclusive use and possession” in the Sperstad Patent. 195 U.S. 540, 570 (1904). Therefore,

                                             the federal government’s conveyance of an exclusive use easement to ARRC did not exceed

                                             the United States’ own rights in the ROW in any way.
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             27
                                                FCHA provides its members with a runway and an area for parking small planes. This
  188 W. Northern Lights Blvd., Suite 1020




                                             activity encroaches the railroad's ROW, but it has been permitted for many years under a
       Anchorage, Alaska 99503-3985




                                             special land use agreement. The most recent version of the agreement was executed in the
                                             spring of 2017, and it provides for FCHA’s use of “a taxiway and parking area for private
                                             aircraft” within the ROW. That agreement also states that by entering into the permit,
                                             “neither ARRC nor [FCHA] waives or compromises any legal interest or legal argument
 Tel: (907) 258-0106




                                             that either party may have with respect to the ARRC ROW affected by this Permit.” ARRC
                                             believes that, beginning with its letter of October 2019, FCHA is challenging the scope of
                                             ARRC’s claimed interest in its ROW, a right which it reserved in the 2017 special residential
                                             land use permit. To be clear, ARRC is not seeking to renounce or change the permit, or
                                             FCHA’s permitted use of the ROW.
                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 19 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 21 of 24
                                                             2.      An exclusive use easement has previously been adjudged to be the
                                                                     minimum interest conveyed by ARTA in the ARRC ROW.

                                                      This straightforward reading of ARTA is not unique and should not be controversial.

                                             It represents the same conclusion reached by the Interior Board of Land Appeals (IBLA) in

                                             Slaiby. 28 In that case, the court considered an appeal from two Anchorage landowners that

                                             were challenging a decision by the Bureau of Land Management (BLM) to issue a patent to

                                             ARRC conveying to it at least an exclusive use easement over land which the appellants held

                                             title to. 29 Slaiby 86 IBLA at 146.

                                                      The IBLA, limiting its decision to the statutory requirements of ARTA (rather than

                                             the federal government’s underlying property rights at the time of conveyance), held

                                             unequivocally that ARTA required an exclusive use easement be conveyed in the ROW. Id.

                                             at 148. Specifically, the court wrote that:

                                                      ARTA [requires] if lands within a railroad ROW were conveyed out of Federal
                                                      ownership prior to January 14, 1983, the U.S. Secretary of Transportation
                                                      “shall grant not less than an exclusive-use easement in such properties [to
                                                      ARRC].” . . . The language of ARTA is clear. . . the U.S. Secretary of
                                                      Transportation must issue a patent to ARRC for not less than an “exclusive-
                                                      use easement.”
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             28
                                                  86 IBLA 143, 2015 WL 7628320 (2015).
                                             29
                                               The facts in Slaiby differ somewhat from the facts here. Namely, Slaiby involved a portion
                                             of the ROW that was first acquired by ARRC after the underlying land had been transferred
 Tel: (907) 258-0106




                                             to private ownership, because the 1964 earthquake had caused land underlying the previous
                                             ROW to slide. In this case, the ROW adjoining FCHA had been in continuous use for
                                             decades before the Sperstad Patent was issued. Nevertheless, Slaiby is persuasive in
                                             interpreting ARTA’s requirement that ARRC must hold at least an exclusive-use easement
                                             in all lands within the ROW.

                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 20 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                   Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 22 of 24
                                             Id. (affirming the Bureau of Land Management’s decision to issue a patent for an exclusive

                                             use easement to ARRC).

                                                    FCHA has presented no basis for the Slaiby decision to be circumscribed by this

                                             Court. To the contrary, the Slaiby decision represents the settled expectations of the parties

                                             along the ROW since ARTA’s passage in the 1980s. Undercutting Slaiby would open the

                                             floodgates for litigation along hundreds of miles of ARRC’s right-of-way, and would throw

                                             the railroad’s current operation into disarray – as well as the operations of the public utilities

                                             and other entities that make use of the ROW today. 30

                                                                                    V.      CONCLUSION

                                                    ARRC is a publicly owned corporation, and its ultimate purpose is to serve residents

                                             of Alaska through the management and operation of the Alaska Railroad and other utility

                                             corridor uses of its ROW. As such, it places great importance on being a good neighbor to

                                             the landowners adjoining its right-of-way. However, as stated by the Supreme Court: “It is

                                             of special importance that landowners know with certainty what their rights are, and the

                                             period during which those rights may be subject to challenge.” United States v. Beggerly,
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             30
                                               The exclusive use easement transferred under ARTA granted ARRC the right to use the
                                             Railroad’s ROW for “transportation, communication, and transmission purposes and for
                                             support functions associated with such purposes.” 45 U.S.C.A. § 1202(6)(A); see also
                                             Exhibit B, p. 2 (granting “not less than an exclusive-use easement” in the ROW to ARRC).
 Tel: (907) 258-0106




                                             This language is mirrored in the Alaska Railroad Corporation Act, which defines ARRC’s
                                             ROW as “railroad utility corridors,” to be used generally for “transportation,
                                             communication, and transmission purposes and support functions associated with those
                                             purposes.” AS § 42.40.350.


                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 21 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                  Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 23 of 24
                                             524 U.S. 38, 49 (1998). As such, ARRC believes each party will benefit from this court

                                             finally quieting title to the ROW.

                                                      The question which must be answered to do so is simple: Did Congress have the

                                             power to transfer an “exclusive use easement” to ARRC when it passed ARTA in the early

                                             1980s? The answer is clearly yes. The federal government’s reservation of a ROW in the

                                             Sperstad Patent afforded it the right to continued exclusive use and possession of the ROW,

                                             in line with over a century of federal precedent. And Congress unambiguously required that

                                             interest to be transferred to the state when it passed ARTA. ARRC therefore asks the Court

                                             to enter summary judgment in its favor, to confirm this federal transfer of an exclusive

                                             interest in its right-of-way.

                                                                                                OLES MORRISON RINKER & BAKER LLP
                                                                                                Attorneys for Plaintiff


                                              Dated: November 20, 2020                    By: s/ Michael C. Geraghty
                                                                                              Michael C. Geraghty, ABA#7811097
                                                                                              William G. Cason, ABA#2009083

                                             CERTIFICATE OF SERVICE
                                             I hereby certify that on November 20, 2020, a copy of the
                                             foregoing document was served electronically on the following
OLES MORRISON RINKER & BAKER LLP


                       Fax: (907) 258-5519




                                             party(ies):
  188 W. Northern Lights Blvd., Suite 1020
       Anchorage, Alaska 99503-3985




                                             Donald W. McClintock, III
                                             Eva Rivka Gardner
                                             Thomas E. Meacham
                                             Attorneys for Flying Crown Subdivision

                                             OLES MORRISON RINKER & BAKER LLP
 Tel: (907) 258-0106




                                             s/ Michael C. Geraghty

                                             4831-2495-2502, v. 11




                                              MEMO IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 22 of 22
                                              Alaska Railroad Corporation v. Flying Crown Homeowners’ Association, Case No. 3:20-cv-00232-JMK


                                                 Case 3:20-cv-00232-JMK Document 13 Filed 11/20/20 Page 24 of 24
